PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/533,837
Filing Date: 7 Aug 2019
Appellant(s): NEC Laboratories Europe GmbH



__________________
Erik R. Swanson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1. Rejection of claims 1, 8 and 16 under 35 U.S.C. §103
a. In response to cited prior art does not disclose or suggest assigning radio waves (see Appeal Brief (hereinafter AB) page 10), Appellant assets regarding primary reference Cui: “…The sole example of ‘resource per service… allocation’ offers is managing ‘bandwidth… of the radio access network…” and “…allocating ‘bandwidth’ to a transmission, as in Cui [0039], has little relationship…For example, Cui allocates bandwidth to a service before the radio access network…”, and “…It would be illogical to argue that Cui assigns radio bandwidth to a transmission after the transmission has already occurred.”
Examiner clarifies that the Final OA maps Cui’s allocation of resource per service (see [0039]) to the claimed “assigning data transmissions for processing to computing resources.”  Yet, it appears Appellant argues that Cui’s resource allocation is related to different data transmissions than the Application’s samples of modulated radio waves.  Appellant further argues Cui’s resource allocation is before the radio access network broadcasts radio waves because an example of Cui discloses that the resource may include bandwidth, hence has little relationship to assigning samples of modulated radio waves received from the user equipment for processing to computing resource.  With terminologies of cellular systems, it appears Appellant argues Cui’s resource (e.g. bandwidth) allocation is only on data transmitted from a base station to a user equipment (i.e. downlink data) based on the claimed “compute policy” rather than assigning data to computing resources that is already received from the user equipment at the base station (i.e. uplink data).  However, Examiner respectfully disagrees that Cui’s example about “bandwidth” determines resource allocation for a specific downlink or uplink of the data.  In fact, no disclosure of Cui indicates the resource per service of the radio access network (RAN) is only related to downlink data.  The example of bandwidth is just one basic example for the viewers to understand the concept of allocating resource based on the learned usage requirement of each service.  The example merely shows, if it is based on a bandwidth requirement, then the resource may include bandwidth resource (Cui, [0036-39]).  Moreover, Cui explicitly discloses that similar data may also be collected from the devices (UEs), which can potentially provide more insight on how the flows are consumed and what the user behaviors are in handling the service/application (Cui, [0033]).  Therefore, it is understood, Cui applies resource allocation on the data flows which include services of the RAN, such that the combination of references includes “samples of modulated radio waves received from the user equipment” in these services provided by the base station for the user equipment. 
Appellant further argues Cui refers to radio spectrum in AB page 12, again Examiner explains Cui discloses resource allocations based on leaned usage requirement and it reads on the claimed “computing resource” because the limitation, at minimum, does not specify the claimed resource is for computing radio spectrum or for something else, hence “computing resource” is a broad limitation.  
Appellant further argues the Final OA fails to meet burden of establishing obviousness and no indication in Cui that resource means anything more than bandwidth.  Examiner respectful disagree, one skilled in the art understands the communication in the cellular system is two-way, especially when Cui discloses that usage data is on a per flow basis for each of the plurality of radio access network services and the collected data may include bandwidth data, connection duration data and latency data (Cui, [0036]). Therefore, the service is to provide signal transmission and reception between the base station and the user equipment, in which bandwidth resource may be considered as well as connection duration and latency.  In comparison, Cui discloses assigning resource on a per-flow basis for each RAN service. Cui’s resource is assigned to process the service in order to meet usage requirements (e.g. bandwidth and latency), further Cui in [0045] discloses network resources are allocated to each service flow, therefore the services require computing resource to be allocated.
Appellant further argues the Final OA necessarily failed to identify any passage in Cui that describes performing such (nonexistent) allocation based on compute policy. Examiner explains the compute policy is related to the usage requirement of Cui as discussed above.
In AB page 13, Appellant next argues that “the relevant issue is not whether the cited prior art merely describes processing or decoding received radio waves, but whether the cited prior art teaches ‘assigning… computing resource… based on computer policy’ that is context-reactive…” and “…the cited passages of Cui and Yamamoto describe how data is prepared for transmission.  They have no relationship to the assignment of ‘computing resources’ to process (e.g. decode) ‘samples of modulated radio waves…”  Examiner respectfully clarifies the claimed limitation “assigning data transmissions for processing to computing resources” is broad even with said data transmissions comprises “samples of modulated radio wave…” Although the claims are interpreted in light of the specification, Examiner clarifies that limitations from the specification are not read into the claims (see MPEP § 2145 VI).  In this case, the compute policy is related to the usage requirement of Cui as discussed above, and resource is allocated to process the services between the base station and the user equipment according to the usage requirement, thus computing resource is related to resource per service for processing the data in the RAN, which is orchestrated by a control, orchestrator management and policy server (Cui, [0028] & fig. 2, fig. 3).  In addition, Yamamoto as the secondary reference is cited to explain the service in a cellular system requires receiving modulated radio waves from a user equipment and requires processing by the RAN.  When Yamamoto’s modulating unit modulates the signal for transmission, the receiver which is the base station is receiving the modulated signal.  Thus, the combination discloses “assigning [samples of modulated ratio waves…] for processing to computing resources [] based on the compute policy.”  

b. In response to cited prior art does not disclose or suggest scheduling data for transmission (see AB pages 15-16), Appellant assets: “The ordinary meaning of ‘scheduling’ is planning the ‘time’…Nowhere in these passages, however, does Cui disclose or suggest planning, coordinating, or determining the time…”
Examiner clarifies that the Final OA maps Cui’s network slicing to the claimed “scheduling” (see Cui, [0030-31], also Bull [0045-0046]).  Yet, it appears Appellant argues that Cui’s system is only for allocating bandwidth (e.g. related to frequency).  Examiner explains, as discussed above, Cui also discloses latency or connection duration (i.e. related to time) in the example (Cui, [0036]).  In fact, the secondary reference Bull (US 2018/0013680) further discloses “slice manager 728 may interface directly with enhanced packet schedulers 720.1-720.2 to provide SPID slice mapping information and the radio resources allocated to each vRAN slice 716.1-716 .2… Enhanced packet schedulers 720.1-720.2 can provide operations similar to those of a legacy packet scheduler in regard to determining a time and frequency allocation of radio resources” (Bull, [0090]).  Thus, network slicing is related to both time and frequency allocations.  Moreover, Cui discloses making a dynamic network slicing decision to best utilize the limited RAN resource (Cui, [0031]).  In view of the above, the combination of references discloses the claimed limitation “scheduling data for transmission over the radio band based on the radio policy.”

2. Rejection of claims 3-4, 7, 10-11, 14 and 19 under 35 U.S.C. §103
a. In response to cited prior art does not disclose or suggest generating the compute policy with a neural network (see AB page 17), Appellant assets: “…Cui does not disclose or suggest that its ‘learning algorithm’ is a ‘neural network’…Cui does not disclose or suggest that its ‘learning algorithm’ is two kinds of neural networks…”
Examiner clarifies that the Final OA maps “compute neural network” with Cui’s learning algorithm with usage data and maps “radio neural network” with Cui’s learning the characteristics of each of the RAN service.  In one example, the characteristics may be bandwidth and/or other requirements of a video service (see Cui’s [0031]). Thus, it is understood, some of the service resources require learning of computing resource (e.g. requirement to process preferred codec or usage pattern) and some other service resources require learning of radio resource (e.g. requirement of bandwidth).

b. In response to cited prior art does not disclose or suggest a scalar encoding both the quality of the radio band and the quantity of data demanded (see AB page 19), Appellant assets: “…There is no indication that the Bethanabhotla channel information encodes ‘the quantity of data demanded…”
Examiner clarifies that the Final OA maps the limitations with a combination of references. The recited limitations “the quality of the radio band” and “the quantity of data demanded” are addressed by primary reference Cui (see [0036]).  Nonetheless, one skilled in the art understands the quality and quantity are channel information because they describe characteristics of the RAN services.  In fact, Bethanabhotla discloses resource allocation based on user rate information (Bethanabhotla, [0059]): “In one embodiment, this information is based on large scale fading channel conditions between the AP and the UE. Central AP controller unit 100 determines an allocation of AP resources among the UEs based on user rate information that can be provided to each UE by each AP (in a subset of APs in the vicinity of the UE) that can serve the UE, as well as the size of the user set that is served by each AP.”  Additionally, the channel condition can be described by channel matrix (see Bethanabhotla [0020]).  Hence, each of the values within the matrix is a scalar encoding the user rate information and size of the user set.

c. In response to Bethanabhotla does not remedy the defects (see AB page 19), Appellant argues similarly as discussed above, thus the explanation is the same as above.

3. Rejection of claims 5 and 12 under 35 U.S.C. §103
Appellant argues similarly as discussed above, thus the explanation is the same as above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YAOTANG WANG/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

Conferees:
/ANNA M MOMPER/Supervisory Patent Examiner, Art Unit 3619 
                                                                                                                                                                                                       /MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474      
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.